Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of US Provisional Application No. 62/778,630 filed on 12 December 2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 8, and 10 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan (U.S. Patent Application Pub. No. 2013/0293734 A1) in view of Terwilliger (U.S. Patent Application Pub No. 2013/0069781 A1).
Regarding claim 1, Fan teaches a method comprising: determining a location of an equipment information on an object (120, para. [0026] [0028]; Fan teaches analyzing an object to accessing a database module which includes the location of product specific identifiers); and providing, to a user device, the location of the equipment information (135, para. [0058] [0059]; Fan teaches loading processed data to a user device which includes all the relevant product information).
	Fan discloses capturing identifying features about the product but does not teach capturing an image of the specific product information.
	Terwilliger is also in the field of product identification and information handling systems. Terwilliger teaches receiving, from a user device, an image of the equipment information (para. [0020], Terwilliger teaches capturing an image of the product identifying information); extracting, from the image of the equipment information, identifying information about the object (para. [0020]; Terwilliger teaches using the unique identifier to extract information related to the product); and using the identifying information to query into a database containing service information about the object (para. [0021], Terwilliger teaches using the unique identifiers to access product specific service information).
Fan by including the label analyzing unit that is taught by Terwilliger, to make the invention that presents a user with product specific information including the location of unique identifiers (Fan) and subsequently guides the user to obtain an identifying image to provide further access to specific product and service information (Terwilliger); thus, one of ordinary skilled in the art would be motivated to combine the references since this would increase efficiency in providing a user with means for obtaining to aid in the correct service actions (Terwilliger, para. [0009]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Fan in view of Terwilliger teaches the method, wherein determining the location of the equipment information comprises: receiving, from the user device, an image of the object (Fan, 110); performing object recognition the image of the object to obtain one or more object features (Fan, 115, para. [0057] [0058]); and using the one or more object features to determine the location of the equipment information (Fan, para. [0028] [0059]).
Regarding claim 3, Fan in view of Terwilliger teaches the method, further comprising: determining, using the one or more object features, a make and/or model of the object (Fan, para. [0058]); determining, from the make and/or model of the object, a format of equipment information (Fan, para. [0058]); and using the format of the equipment information to extract the identifying information (Fan, para. [0059]).
Regarding claim 5, Fan in view of Terwilliger teaches the method, further comprising transmitting, to the user device, service information obtained in response to the query into the database (Terwilliger, para. [0020])
Regarding claim 6, Fan teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: receive, from a user device, an image of an object (110); determine, from the object image, a location of an equipment information on an object (120, para. [0026] [0028]; Fan teaches analyzing an object to accessing a database module which includes the location of product specific identifiers); and transmit, to the user device, the location of the equipment information (135, para. [0058] [0059]; Fan teaches loading processed data to a user device which includes all the relevant product information).
	Fan discloses capturing identifying features about the product but does not teach capturing an image of the specific product information.
	Terwilliger is also in the field of product identification and information handling systems. Terwilliger teaches instructions causing the apparatus to: receive, from a user device, an image of the equipment information (para. [0020], Terwilliger teaches capturing an image of the product identifying information); extract, from the image of the equipment information, identifying information about the object (para. [0020]; Terwilliger teaches using the unique identifier to extract information related to the product); and use the identifying information to query into a database containing service information about the object (para. [0021], Terwilliger teaches using the unique identifiers to access product specific service information).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan by including the label analyzing unit that is taught by Terwilliger, to make the invention that presents a user with product specific information including the location of unique identifiers (Fan) and subsequently guides the user to obtain an identifying image to provide further access to specific product and service information (Terwilliger); thus, one of ordinary skilled in the art would be motivated to combine the references since this would (Terwilliger, para. [0009]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 7, Fan in view of Terwilliger teaches the CRM, wherein the instructions are to further cause the apparatus to: perform object recognition on the image of the object to obtain one or more object features (Fan, 115, para. [0057] [0058]); and use the one or more object features to determine the location of the equipment information (Fan, para. [0028] [0059]).
Regarding claim 8, Fan in view of Terwilliger teaches the CRM, wherein the instructions are to further cause the apparatus to: determine, using the one or more object features, a make and/or model of the object (Fan, para. [0058]); determine, from the make and/or model of the object, a format of equipment information (Fan, para. [0058]); and use the format of the equipment information to extract the identifying information (Fan, para. [0059]).
Regarding claim 10, Fan in view of Terwilliger teaches the CRM, wherein the instructions are to further cause the apparatus to transmit, to the user device, service information obtained in response to the query into the database (Terwilliger, para. [0020]).
Regarding claim 11, Fan in view of Terwilliger teaches the CRM, wherein the user device is a smartphone (Fan, para. [0062]), and the apparatus is a server remote from the smartphone (Fan, para. [0037]).
Regarding claim 12, Fan teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: transmit, to a remote server, an image of an object (para. [0037] [0057], fan teaches transmitting to a remote server accessible through the internet) and receive, from the remote server, a location of an equipment (120, para. [0026] [0028]; Fan teaches analyzing an object to accessing a database module which includes the location of product specific identifiers).
	Fan discloses capturing identifying features about the product but does not teach capturing an image of the specific product information.
	Terwilliger is also in the field of product identification and information handling systems. Terwilliger teaches instructions causing the apparatus to: transmit, to the remote server, an image of the equipment information (para. [0020], Terwilliger teaches capturing an image of the product identifying information); and receive, from the remote server, service information about the object, the service information based at least in part on the equipment information (para. [0021], Terwilliger teaches using the unique identifiers to access product specific service information).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan by including the label analyzing unit that is taught by Terwilliger, to make the invention that presents a user with product specific information including the location of unique identifiers (Fan) and subsequently guides the user to obtain an identifying image to provide further access to specific product and service information (Terwilliger); thus, one of ordinary skilled in the art would be motivated to combine the references since this would increase efficiency in providing a user with means for obtaining to aid in the correct service actions (Terwilliger, para. [0009]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 13, Fan in view of Terwilliger teaches the CRM, wherein the instructions are to further cause the apparatus to: receive from the remote server, in response to transmission of the image (Fan, para. [0058]); and transmit, to the remote server, a selection of one of the makes and/or models of the object from the last of one or more makes and/or models (Fan, para. [0057] [0058]), wherein the location of the equipment information and the service information is based at least in part on the selected make and/or model (Fan, para. [0028]).
Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan (U.S. Patent Application Pub. No. 2013/0293734 A1) in view of Terwilliger (U.S. Patent Application Pub No. 2013/0069781 A1), and further in view of Singer (US Patent Pub. No. 8,639,036 B1). 
Regarding claims 4 and 9, Fan in view of Terwilliger teaches the method and CRM which determines product information locations and transmits images thereof to obtain relevant product information. 
	Fan in view of Terwilliger teaches processing images of the product identifier but does not teach performing OCR to further extract identifying data.
	Singer is also in the field of processing an image to extract relevant product information. Singer further teaches the method and CRM, wherein extracting the identifying information about the object comprises: performing character recognition on the image of the equipment information; and parsing any recognized characters to obtain the identifying information (Col. 8:11-16; Singer teaches performing OCR on extracted labels in order to identify one or more contained text segments).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan in view of Terwilliger by including the OCR function as taught by Singer, to make the invention that presents a user with product specific information and means of accessing relevant data (Fan/Terwilliger) and performs OCR on captured label images in order to extract additional product identifiers (Singer); thus, one of ordinary skilled in the art (Singer, Col. 2, Col. 4).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pogorelik (US Patent Application Pub. No. 2019/0050670 A1) teaches a system for improving object recognition which includes extracting visual identifiers. 
Ishiyama (US Patent Application Pub. No. 2018/0286033 A1) teaches a system for identifying an object by acquiring label identifiers.
Trifa (US Patent Application Pub. No. 2015/0083798 A1) teaches a system for obtaining information about an object by identifying various indicia contained in an image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664